DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 02/03/2022. Claims 2-10 and 57-71 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
3.   An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Karel Lambert reg. no. 51,912, on 03/15/2022. 
IN THE CLAIMS
4.	Please amend the claims as follows: 
67. (Currently amended) The method of claim [[1]]2, wherein the directed radio link is an NFC radio link or a Bluetooth radio link.
Allowable Subject Matter
Claims 2-10 and 57-71 are allowed.
Regarding to claim 2, the best prior art found during the prosecution of the application, Deliou et al Patent Application No. :( US 2020/0367471 A1) hereinafter referred as Deliou, in view of Oppenheimer US Patent Application No.:( US 2016/0110975 A1) hereinafter referred as Oppenheimer, Deliou teaches the functional block diagram of an exemplary system for tracking a plurality of NFC-enabled animals with a portable computing device according to one exemplary embodiment of the invention. Specifically, the animals may have a tag system that attaches to the animal via a mechanical coupling. The NFC-tag identification server determines the current owner information associated with the NFC-tag which was scanned by the PCD. Subsequently, in step, the NFC-tag identification server transmits over a secure two indication channel within the communications network the current owner information to the PCD, which may include an animal facility/animal production/farm identifier, and any additional fields/records stored at the tag identification server. The amount or number of additional records sent from the tag identification server may also be dependent upon the level of access determined by the tag identification Oppenheimer teaches the embodiment, a BIRD may be configured to be coupled with, or integrated into, items which are typically expected to remain in one place, and not be in-use by a person, for extended periods of time. a BIRD may be integrated into a book which is expected to remain on the book shelf most of the time. In a very reduced power mode, the BIRD may monitor only for item motion. The BIRD is normally in a very lower power, dormant mode when the book is on the shelf, the BIRD may be able to monitor the book for an extended period. This can help ensure that the book does not “wander away” in the hands of an unauthorized reader. However, Deliou and Oppenheimer fail to teach the XCB tracking devices. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the smartphone, in response to the signal, sending a transmission that includes the unique radio unit identifier and the community identifier associated with the radio tag and a current location of the first smartphone to a cloud administrative host at a designated IP address, said transmission defining a found notification; and, (e) in response to the found notification, by the cloud administrative host, offering lost-and-found services selected from: i) sharing a chat link by which the true owner is enabled to arrange for return of the radio tag-attachment combination, said chat link opening on a browser window of said first smartphone;  ii) sending a voice message to the radio tag; and causing the radio tag to audibly articulate the voice message in a speaker of the radio tag;  iii) receiving from the radio tag, a voice reply audibly articulated into a microphone of the radio tag. The claim 2 and further defined by the latest amendments filed on 02/03/2022. Therefore, claims 2 is held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642                                                                                                                                                                                            

	 A